UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SARA HOCHAUSER,
Plaintiff,

V.

TRANS UNION, LLC; EQUIFAX
INFORMATION SERVICES, LLC; EXPERIAN
INFORMATION SOLUTIONS, LLC; and
CITIBANK, N.A.;

Defendants.
ee — —w wan X

 

 

ORDER OF PARTIAL
DISMISSAL

19 CV 8786 (VB)

The Court has been advised plaintiff and defendant Equifax Information Services, LLC

(“Equifax’’) have settled. Accordingly, it is hereby ORDERED that this action is dismissed as

without costs, and without prejudice to the right to restore the action to the Court’s calendar, as

to Equifax only. Any application to restore the action must be made by no later than January 21,

2020. To be clear, any application to restore the action must be filed by January 21, 2020, and

any application to restore the action filed thereafter may be denied solely on the basis that it is

untimely,

The Clerk is instructed to terminate defendant Equifax.

Dated: November 19, 2019
White Plains, NY

v ORDERED:

 

Vincent L. Briccetti
United States District Judge
